As filed with the Securities and Exchange Commission on January 9, 2012 Securities Act File No. 2-63023 Investment Company Act File No. 811-2884 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A xREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨Pre-Effective Amendment No. xPost-Effective Amendment No.42 xREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 xAmendment No.42 BARRETT OPPORTUNITY FUND, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 55 WATER STREET, NEW YORK, NEW YORK 10041 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: 877-721-1926 (TOLL FREE) ROBERT I. FRENKEL LEGG MASON& CO., LLC STAMFORD, CONNECTICUT 06902 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPY TO: SARAH E. COGAN, ESQ. SIMPSON THACHER& BARTLETT LLP NEW YORK, NEW YORK 10017 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after this Post-Effective Amendment becomes effective. It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This PEANo.42 hereby incorporates PartsA, B and C from the Fund’s PEANo.41 on FormN-1A filed December 23, 2011.This PEANo.42 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.41. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 42 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 42 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 9th day of January, 2012. BARRETT OPPORTUNITY FUND, INC. (Registrant) By:/s/ Peter H. Shriver Peter H. Shriver President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 42 to its Registration Statement has been signed below on January 9, 2012, by the following persons in the capacities indicated. Signature Title /s/ Peter H. Shriver Peter H. Shriver President and Chief Executive Officer /s/ John G. Youngman John G. Youngman Chief Financial Officer and Treasurer /s/ Barry Handel* Barry Handel Director /s/ William J. Morris, Jr.* William J. Morris, Jr. Director /s/ Rosalind A. Kochman* Rosalind A. Kochman Director /s/ Irving Sonnenschein* Irving Sonnenschein Director /s/ David H. Kochman David H. Kochman Director * By:/s/ Peter H. Shriver Peter H. Shriver *Attorney-in-Fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
